department of the treasury employer_identification_number b person to contact employee id number tel fax internal_revenue_service appeals_office capitol street suite fresno ca release number release date date september uil code a certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective as of the date of this letter our adverse determination was made for the following reason s the primary activity of a is the provision of funds to defray or pay for the funeral costs of its members the aforementioned is not an exempt activity thus the organization is not operated exclusively for one or more exempt purposes as set forth in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication ‘you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have ‘to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or internal_revenue_service department of the treasury tax_exempt_and_government_entities_division exempt_organizations examinations date nov taxpayer_identification_number form tax_year s ended person to contactad number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return recelpt requested dear why you are recelving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies lega letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the rs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address fisted above within calendar days from the date of this letter the appeats office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the rs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further rs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal chanriels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office of the taxpaver advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34800f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schecksée nunwber or exhibit form 886-a rev date explanations of items name of taxpayer issue tax ideatification number yearperiod onded should the rc c tax exempt status of be revoked because it is not operated exclusively for tax exempt purposes facts the information submitted discloses that may the purposes as set forth in i articles of incorporation are was incorporated in the state of on a to provide burial benefits and assistance to the surviving families of deceased b to provide information to senior citizens in regard to their burial concerns and general welfare c to provide organized activities for senior citizens to enhance their effective use of free time and friendship and d to provide annual scholarships to needy promising students according to information submitted during the examination specific financial assistance to its members upon their death in order to ameliorate the expenses of funeral burials and related expenses upon the death of a member or a member of his her immediate_family that is a husband wife or child the surviving family members receive money purpose is to provide - toward funeral_expenses there are only two criteria for a distribution one is to be a member of the organization the other is the death of a member or an immediate_family member of a member the officers have explained that the organization was formed to help members pay for funeral_expenses financial hardship is not required nor are there any income restrictions or limitations to receiving the death_benefits article ii of the bylaws provide that membership shall be open to all seniors from age to years old residing in the metropolitan -area during the year under examination the organization had total expenses of dollar_figure dollar_figure _ was expended on burial assistance to members of which organization also expends about work services helping registration for eligible voters nonpartisan street cleaning and home_country visiting program of its time and income providing free law consulting social organization is supported by membership fees the initial fee is dollar_figure make a dollar_figure member of a member and salaries of the office staff in addition all members donation to the deceased family at time of death of a member or immediate_family greatest expenses are the death_benefits paid to the members form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service ee explanations of items schedule number or exhiba name of iaxpayer tax identification_number yeavperod ended 2c law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 i of the regulations states that an organization is organized exclusively for one or more exempi purposes only if its articles of organization a a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes ' sec_1 c -1 c of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not form 886-a depariment of the treasury-internal revenue service catalog number 20810w page_2 publish no irs gov schedule number or extuyit form 886-a_ rev date explanations of items name of taxpayer tax identification_number year patiod anded qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_79_359 1979_2_cb_226 describes an organization which provided religious burial services that directly support and maintain its basic tenets and beliefs of an religion regarding burial of its members the organization was formed by religious and lay leaders of a particular religion in order to comply with the religious tenets requirements regarding the preparation of the body must be followed and blessing holding services over and interring the deceased were required the organization qualified for exemption under sec_501 of the code for exclusively religious purposes government's position is not organized exclusively for one or more exempt purposes articles of incorporation states that their purpose is to provide burial benefits and assistance to the surviving families of deceased the articles expressly empowers themselves are not in furtherance of one or more exempt purposes therefore meet the organizational_test described in sec_1_501_c_3_-1 of the regulations to engage in activities which in does not is not operated exclusively for one or more exempt purposes because it is operated for the private benefit of its members rather than operating to provide a public benefit under section -dollar_figure c of the code in addition the payment of death_benefits is not a recognized exempt activity under sec_501 of the code fue seo is similar to the organization described in revrul_67_367 like that organization activities serve to benefit its members and their families rather than benefit the public the organization in this revenue_ruling made payments only to the designated individuals identified by the contributors the death_benefits pays are limited to its members and their families the payment of benefits to pre-selected specifically named individuals served a private interest rather than a public interest as contemplated under sec_501 of the code is similar to the organization described in revrul_69_175 likewise was formed to provide benefits to its members the group of parents provided a cooperative service for themselves and thus served their own private interests in benefits to members and their immediate families the payment of these benefits serves private rather than a public interest case it provides death is distinguished from the organization described in revrul_79_359 that organization was formed to further its religious beliefs regarding the burial of members of a particular religion it performed religious burial services the information that it was not formed to carry out any religious burial services with regards to the deceased purpose is to pay death_benefits that is pay money to members or to members relatives of the members’ immediate_family upon the death of a member or an immediate_family provided indicate form 886-a catalog number 20810w page_ publish no irs gov department of the treasuryinternal revenue service hoe janvan explanations of items schedule numbe or axhibit name of taxpayor tax identfioabon number yearporiod ended member the money is to be used to pay for expenses related to the burial of the deceased is not operated for religious purposes within the meaning of sec_501 of the code conclusion based on the information submitted we have concluded that _is not an organization described in sec_501 of the code because it is not operated exclusively for one or more exempt purposes set forth in sec_501 of the code the organization's exempi status should be revoked effective may form 886-a department of the treasury-internal revenue service catalog number 20810w page_ publish no irs gov
